Citation Nr: 0304993	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from December 1953 to September 
1956.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.  The RO denied service connection for 
cause of death.

In January 1996, the Board remanded the appellant's claim to the 
RO for further development under the revised 38 C.F.R. § 3.311 
(2002). 

A February 1997 statement of the case (SOC) was issued that 
adjudicated the claim of entitlement to service connection for 
the cause of the veteran's death under 38 C.F.R. § 3.309 instead 
of § 3.311.  A second Board remand was issued in June 1998 that 
required the RO to establish the veteran's absence from the 
Nevada Test Site and to adjudicate the veteran's claim under the 
proper regulation. 

In October 1999, the Board remanded the case to the RO a third 
time for further development with respect to the veteran's 
radiation exposure assessment and adjudication of the veteran's 
claim under 38 C.F.R. § 3.311.  A fourth Board remand was issued 
in August 2001 that required the RO to notify the appellant of 
the development procedures under the Veterans Claims Assistance 
Act of 2000.


FINDINGS OF FACT

1.	All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.	The veteran was not service-connected for any disability at 
the time of his death.

3.	The veteran died in September 1992 from glioblastoma 
multiforme; he had a history of malignant brain tumor.

4.	The veteran did not participate in a radiation-risk activity 
during active duty, and exposure to ionizing radiation during 
service played no casual role in his death.

5.  Glioblastoma multiforme was not related to a disease or 
injury in service.


CONCLUSION OF LAW

Disability which cause or contributed substantially or 
materially to cause the veteran's death was not incurred or 
aggravated as a result of the veteran's exposure to ionizing 
radiation during service, nor may its incurrence or aggravation 
during service be presumed based on the veteran's participation 
in a radiation-risk activity.  38 U.S.C.A. § 1110, 1112, 1310 
(West 2002); 38 C.F.R. § 3.303, 3.309, 3.311, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that subsequent to the appellant's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that an appellant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a appellant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance 
to a appellant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the appellant and the appellant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the appellant and the appellant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the appellant and which part, if 
any, VA will attempt to obtain on behalf of the appellant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a letter dated March 2002, the RO informed the appellant of 
the medical and other evidence needed to substantiate her claim 
and of what medical or other evidence she was responsible for 
obtaining.  The RO also identified evidence it was responsible 
for obtaining.  The appellant failed to respond to the VCAA 
notification.  Subsequently, the RO issued a second request for 
information to which the appellant did not respond.  The VA has 
thereby met is obligations to notify the appellant of the 
medical and other evidence needed to substantiate the claim and 
of what evidence she is responsible for obtaining.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford a medical examination or obtain 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed necessary when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications that 
the disability may be associated with active service; and the 
record is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  In this case VA obtained an opinion from VA's Chief 
of Public Health and Environmental Hazards Officer.

The RO has obtained all identified medical evidence pertinent to 
the s claim and the veteran has not identified other evidence to 
substantiate his claim.  In sum, the facts relevant to the 
veteran's claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions of 
the VCAA and the implementing regulations.  The Board will 
proceed to decide the veteran's claim on the merits.

Factual Background

The veteran's service records reflect that the veteran served in 
the United States Marine Corps from December 1953 to September 
1956 as a rifleman at the Lake Mead Base (LMB) in Las Vegas, 
Nevada.  The veteran's service medical records did not establish 
that the veteran's condition incurred in or was aggravated by 
service.  

In August 1987, the veteran was diagnosed with right parietal 
glioblastoma multiform.  He underwent a right parietal 
stereostatic craniotomy and subtotal resection of a glioblastoma 
multiforme that same month.  The veteran then completed a course 
of external beam radiation therapy to control the brain tumor.  

In a July 1989 statement, the veteran claimed that he was 
assigned to Company B, Marine Security Guard Detachment, Marine 
Barracks, Lake Mead Base (MB LMB) in Las Vegas, Nevada.  The 
veteran claimed he served provided security service for weapons 
bunkers.  He claimed he was stationed about 10 to 15 miles from 
the Nevada Nuclear Testing Site and wore a film badge when 
removing radioactive materials from the bunkers.  

In September 1989, the veteran's claim for entitlement to 
service connection for a brain tumor to in-service radiation 
exposure was denied because the veteran's service medical 
records were negative for complaints or treatment for any of the 
claimed disabilities.  An August 1956 separation examination was 
negative as to the presence of any pathology affecting the 
respiratory system or the brain.  

The veteran's death certificate shows that he died in September 
1992.  The cause of death was listed as glioblastoma multiforme.  
The interval between onset and death was stated to be 265.14 
weeks (approximately 5 years).  No other conditions were listed 
as causes or contributory causes of death.

In a January 1997 letter from the Defense Special Weapons Agency 
(DSWA), the veteran's service records were reviewed.  The 
veteran's service records confirmed his assignment to guard duty 
at Marine Barracks, Lake Mead Base (MB LMB) in Las Vegas, 
Nevada.  DSWA reported that the veteran's service records gave 
no indication that he was sent to the Nevada Test Site (NTS) to 
participate in Operation TEAPOT.  

In an April 1998 written brief presentation, the appellant's 
service representative argued that the DSWA correspondence 
failed to address the number of test shots that comprised 
Operation TEAPOT and did not discuss the mission and purpose of 
the veteran's security guard detachment or the relative location 
of the weapons bunker to the NTS referenced by the veteran.  

In an October 1998 letter from the Defense Threat Reduction 
Agency (DTRA), the agency reported that it could not be 
determined that the veteran was ordered to the NTS during 
Operation TEAPOT, nor was it documented that the veteran was 
absent from the NTS.  The veteran's records only confirmed that 
the veteran was present for duty at MB LMB during Operation 
TEAPOT.  

In a June 1999 brief, the appellant's representative questioned 
the sufficiency of this assessment and requested further 
development.

In September 2000, the DTRA submitted a Radiation Does 
Assessment in response to a third Board remand dated October 
1999.  Also included in this correspondence was an Executive 
Summary from a National Academy of Sciences report that 
addressed the accuracy of radiation exposure information.  The 
DTRA reported that Operation TEAPOT was a series of 14 
atmospheric nuclear tests and one non-nuclear detonation 
conducted at the Atomic Energy Commission's (AEC) Nevada Test 
Site (NTS) from February to May 1955.  

The veteran was assigned to MB LMB, located about 60 miles from 
the NTS southern border.  Neither the veteran nor his unit was 
identified as taking part in any observer programs, troop 
maneuvers, or technical projects for the purpose of instruction 
of nuclear weapons effects, detonation observation, and after-
shot tours of a military equipment display exposed to 
detonation.  Neither the veteran nor his unit was identified as 
a support unit for any AEC or observer program operations.  

According to the DTRA report:  

The veteran's military specialty was "guard" and 
his unit provided security for the Armed Forces 
Special Weapons Project (AFSWP)...  no Marine 
personnel from the veteran's unit were assigned 
duty at the NTS during TEAPOT based on unit 
morning reports, and no film badges were issued to 
Marines from LMB at the NTS.  The veteran's 
military record does not show that he had any AEC 
security clearance.  

While no TEAPOT dosimetry was available for the veteran, the 
DTRA presented exposure scenarios of potential sources of 
radiation exposure.  The DTRA report provided reconstructed 
radiation doses from fallout at the LMB and other points during 
the veteran's claimed movement of nuclear materials and devices 
from the main NTS base.  Due to the more than 10 miles between 
any TEAPOT detonation and other bases and the main NTS base, 
there was no potential exposure to initial radiation if the 
veteran supported security for the movement of the nuclear 
devices being tested.  

An internal dose assessment was also conducted.  The only 
pertinent pathway for the intake of radioactive material was by 
inhalation of descending and resuspended fallout at LMB.  The 
veteran's dose to his brain is 0.000 (less than 0.001)rem, based 
upon an airborne concentration of fallout particles.  

In February 2001, the Chief Public Health and Environmental 
Hazards Officer offered an opinion regarding the veteran's 
radiation exposure.  Based on a review of the DTRA estimates and 
a report from the Committee on Interagency Radiation Research 
and Policy Coordination Science Panel, "it is unlikely that the 
veteran's glioblastoma multiforme can be attributed to exposure 
to ionizing radiation in service."

Legal Criteria and Analysis

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the veteran's demise. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways:

1.	By demonstrating that the condition at issue is one of 
the 15 types of cancer 
that are presumptively service connected under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309; 
2.	By demonstrating direct service connection under 38 
C.F.R. § 3.303(d) (2002), a task that "includes the 
difficult burden of tracing causation to a condition or 
event during service," Combee v. Brown, 35 F.3d 1039, 
1043 (Fed. Cir. 1994); or,
3.	 By demonstrating direct service connection under § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311 (2002), if the condition 
at issue is one of the "radiogenic diseases" listed by 
the Secretary in § 3.311(b);
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

This third route is, then, actually just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts 
pertinent to the claim. See 38 C.F.R. § 3.311(f) 
(requiring that service-connection determination after § 
3.311 claim development be made under "generally 
applicable" VA adjudication provisions set forth in part 
3 of title 38, Code of Federal Regulations). 
Hilkert v. West, 11 Vet. App. 284 (1998) (overruled on other 
grounds).  

The Board will consider the appellant's claim under these three 
analyses.  
 
1.  38 C.F.R. § 3.309 - Disease Subject to Presumptive Service 
Connection 

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for certain cancers, including 
cancer of the brain, if certain conditions are met.  A threshold 
requirement for consideration under 38 U.S.C.A. § 1112(c) is 
that the veteran participated in a "radiation-risk activity," 
which means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of Hiroshima 
or Nagasaki during the period August 6, 1945, to July 1, 1946. 
See 38 C.F.R. § 3.309(b)(i), (ii).

The term onsite participation means:

(A)	During the official operational period of 
an atmospheric nuclear test, presence at the 
test site, or performance of official 
military duties in connection with ships, 
aircraft or other equipment used in direct 
support of the nuclear test. 
(B)	During the six-month period following the 
official operational period of an atmospheric 
nuclear test, presence at the test site or 
other test staging area to perform official 
military duties in connection with completion 
of projects related to the nuclear test 
including decontamination of equipment used 
during the nuclear test. 
(C)	Service as a member of the garrison or 
maintenance forces on Eniwetok during the 
periods June 21, 1951, through July 1, 1952, 
August 7, 1956, through August 7, 1957, or 
November 1, 1958, through April 30, 1959. 
(D)	Assignment to official military duties at 
Naval Shipyards involving the decontamination 
of ships that participated in Operation 
Crossroads.  
38 C.F.R. § 3.309(d)(3)(iv).

The operation period for Operation TEAPOT is from February 18, 
1955 through June 10, 1955. 38 C.F.R. § 3.309(d)(3)(v)(K).

During his lifetime the veteran reported participation in 
radiation risk activities.  However, the service department has 
essentially found that while the veteran was in Nevada during 
nuclear testing, he was not an onsite participant in nuclear 
testing.  VA has traditionally placed great weight on service 
department findings.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir.), cert. 
denied, 552 U.S. 958 (1997).  In this case the Board finds that 
the service department documentation is more persuasive than 
recollections reported many years after the events in question.  
The Board must find that service connection is not warranted for 
the cause of the veteran's death on a radiation-presumptive 
basis because the veteran did not participate in a radiation 
risk activity.  

In sum, the Board relies on the service department review of 
relevant documentation.  Based upon this information, there was 
no support for the veteran's claimed participation in the 
claimed radiation-risk activities.  Absent any substantiating 
evidence of such participation, the veteran does not meet the 
definition of a radiation-exposed veteran in accordance with 
38 C.F.R. § 3.309(d).  Maguire v. West, 11 Vet. App. 274 (1998).

2.  38 C.F.R. § 3.303 - Direct Service Connection Analysis

Service connection may also be granted for disease that is 
initially diagnosed after discharge from military service, when 
all of the evidence establishes that such disease was incurred 
in service. 38 C.F.R. § 3.303(d); see Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

The Board has carefully considered the application of Combee, 
38 C.F.R. § 3.303(d) to this case.  However, the evidentiary 
record does not contain any competent medical evidence linking 
the veteran's fatal brain tumor to his period of service.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.

3.  Direct Service Connection with Claims Development under 
38 C.F.R. § 3.303, 3.311
In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses. 38 C.F.R. § 
3.311(a)(1).  

When dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).

In cases containing allegations of participation in atmospheric 
nuclear weapons test participation and Hiroshima and Nagasaki 
claims, if military records do not establish presence at or 
absence from a site at which exposure to radiation is claimed to 
have occurred, the veteran's presence at the site will be 
conceded. 38 C.F.R. § 3.311(a)(4)(i).  

The appellant may not be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department of 
Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred. 38 C.F.R. 
§ 3.311(a)(4)(ii).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the question remains whether the 
veteran's fatal cancer was etiologically related to exposure to 
ionizing radiation during service.  Although all cancers are 
considered radiogenic diseases under the provisions of 38 C.F.R. 
§ 3.311, this regulation does not establish a presumption of 
service connection.  It provides procedures for handling claims 
brought by radiation-exposed veterans or their survivors for the 
purpose of relieving claimants of the burden of having to submit 
evidence to show that the claimed disability may have been 
induced by radiation.

The record reflects that the development required under 
38 C.F.R. § 3.311 has been completed in this case.  Once a claim 
has been fully developed pursuant to the procedures set forth in 
this section it remains the Board's responsibility to evaluate 
the evidence and to determine whether the veteran's fatal cancer 
was the result of exposure to ionizing radiation.

The Board has reviewed the record in this case and concludes 
that the preponderance of the evidence establishes that the 
veteran's fatal brain tumor was not related to exposure to 
ionizing radiation in service.  The record is negative for any 
VA medical evidence or service medical evidence with respect to 
the veteran's glioblastoma multiforme.  Also, the veteran's 
private medical records offer no medical opinion regarding 
causation of the veteran's brain tumor.  

Based on DTRA's September 2000 internal dose assessment the 
veteran's dose to his brain was 0.000 (less than 0.001) rem, 
based upon an airborne concentration of fallout particles.  

In February 2001, VA's Chief Public Health and Environmental 
Hazards Officer offered an opinion regarding the veteran's 
radiation exposure.  Based on a review of the DTRA estimates, 
medical literature, and a report from the Committee on 
Interagency Radiation Research and Policy Coordination Science 
Panel, it was concluded that "it is unlikely that the veteran's 
glioblastoma multiforme can be attributed to exposure to 
ionizing radiation in service."  

Although the appellant has expressed her opinion that the 
veteran's cancer was attributable to his exposure to radiation 
during service, lay persons such as the appellant are not 
competent to render opinions concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
competent evidence on this question is the negative opinion of 
VA's Chief Public Health and Environmental Hazards Officer.  
Therefore, the Board finds that the evidence is against a 
finding that the fatal glioblastoma was due to radiation 
exposure in service.


Conclusion

Since the evidence against a finding that the veteran's death 
was due to in-service radiation exposure, there is no evidence 
otherwise linking the fatal glioblastoma to service, and there 
is no suggestion in the record that a service-connected disease 
or disability contributed to death; the Board must find that 
service connection is not warranted for the cause of the 
veteran's death.  


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

